United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                 Argued June 6, 2018 
                                 Decided July 12, 2018 
                                             
                                         Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             MICHAEL S. KANNE, Circuit Judge 
                              
                             MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐2491 
 
VICKY L. KNAPP,                             Appeal from the United States District 
      Plaintiff‐Appellant,                  Court for the Northern District of Indiana, 
                                            Fort Wayne Division. 
      v.                                     
                                            No. 1:16‐CV‐191‐WCL 
NANCY A. BERRYHILL,                          
Acting Commissioner of Social Security,     William C. Lee, 
      Defendant‐Appellee.                   Judge. 
 
                                     O R D E R 

        Vicky Knapp applied for disability benefits and supplemental income asserting a 
host of mental and physical ailments. An administrative law judge found that she had 
the residual functional capacity to perform sedentary work, despite suffering from 
osteoarthritis, spinal problems, depression, anxiety, and attention deficit disorder. The 
district court affirmed, and on appeal Knapp contends that the RFC finding is not 
supported by substantial evidence because the ALJ improperly discounted opinions 
from her treating physician and the agency’s examining psychologist, failed to assess 
the total effect of her impairments, and erred in discrediting her alleged symptoms. We 
agree with Knapp, and vacate the ALJ’s decision. The treating physician’s opinion fully 
No. 17‐2491                                                                      Page 2 
 
aligned with the examining psychologist’s assessment, and yet the ALJ substantially 
discounted, if not disregarded, these opinions in finding Knapp was not disabled.           

                                             I 

        Until the date of her alleged impairments in June 2012, Vicky Knapp had worked 
over twenty years. She was diagnosed with breast cancer in 2007, underwent a double 
mastectomy, and received chemotherapy into 2009. She resumed work but left her latest 
job after experiencing a panic attack at work.   

       Dr. Shawn Kidder, a primary care physician, has treated Knapp since 2006 for 
physical and mental ailments, including pain in her back from degenerative disc 
disease, in her hips from osteoarthritis, and in her leg from a blood clot. His office 
referred Knapp to an orthopedic specialist in mid‐2013, but her pain persisted despite 
steroid injections into her spine and pelvis. Dr. Kidder diagnosed Knapp with 
osteoarthritis, an overactive bladder, neuropathy, major depressive disorder, 
generalized anxiety disorder, and attention deficit disorder. He prescribed and adjusted 
medications for these conditions and twice opined in 2013 that the combined effect of 
Knapp’s mental and physical impairments leave her unable to work. 

        The Social Security Administration enlisted the assistance of psychologist Dan 
Boen to examine Knapp in connection with her benefits applications. In August 2012, 
Dr. Boen found Knapp deficient significantly in concentration, moderately in immediate 
recall, and mildly in short‐term memory. He concluded that Knapp would have trouble 
remembering job tasks and be unable to concentrate or stay on task at work. Dr. Boen 
diagnosed Knapp with major depressive disorder, generalized anxiety disorder, and a 
panic disorder. Using the Global Assessment of Functioning (GAF), he rated her at 45, 
with scores from 41 to 50 indicating serious difficulty functioning psychologically, 
socially, and occupationally, AMERICAN PSYCH. ASSOC., DIAGN. & STAT. MAN. OF MENTAL 
DISORDERS 34 (4th Ed., Rev. 2000) (DSM‐IV). (Another metric has since replaced the 
GAF. AMERICAN PSYCH. ASSOC., DIAGN. & STAT. MAN. OF MENTAL DISORDERS 16 (5th Ed. 
2013) (DSM‐V).) Reexamining Knapp in October 2014, Dr. Boen slightly softened his 
views of her work abilities, concluding that she had difficulty concentrating and staying 
on task. 

       Knapp received mental health treatment at two facilities. In 2013 to 2014, she was 
treated at the Northeastern Center, where staff reiterated the diagnoses of depression 
and anxiety and rated her at GAF 45 (once) and 47 (three times). Two months into 
treatment Knapp reported increased anxiety and being dissatisfied with her 
No. 17‐2491                                                                       Page 3 
 
antidepressant medications. A clinical nurse specialist responded by changing Knapp’s 
prescription and recommending therapy, which Knapp attended infrequently. In 
November 2014, Dr. Kidder referred Knapp for psychiatric treatment at the Bowen 
Center after she complained that her depression and anxiety medications were not 
working. A nurse practitioner at the Bowen Center reiterated diagnoses of depression 
and anxiety, rated Knapp at GAF 50, and suggested renewed therapy. During therapy 
Knapp’s mood improved, but at one point her therapist noted that she regressed and 
spent most of one weekend unable to leave her bed. In late 2015, Dr. Kidder adjusted 
Knapp’s prescriptions after she again complained about the efficacy of her anxiety 
medication.   

       The agency denied Knapp’s applications for benefits. An ALJ found her not 
disabled, but a district judge remanded the case pursuant to the parties’ agreement. The 
Appeals Council instructed a new ALJ to further evaluate Dr. Boen’s opinion. At a 
hearing before the new ALJ in 2016, Knapp testified and explained the problems she 
was experiencing completing daily tasks. Her partner testified and reinforced these 
same realities, explaining that Knapp had difficulty remembering to take medications 
and to complete household work like finishing laundry.   

        The ALJ performed the standard five‐step analysis and found Knapp not 
disabled. Between steps three and four, the ALJ had to determine Knapp’s RFC “based 
on all the relevant medical and other evidence” in the record. 20 C.F.R. 
§§ 404.1545(a)(1), 416.920(a)(1). After separately assessing the records of Knapp’s 
physical and mental impairments, the ALJ found that she had the RFC to perform 
sedentary work with specific restrictions. The ALJ gave “little weight” to Dr. Kidder’s 
opinion that Knapp was unable to work because, in the ALJ’s view, this conclusion was 
reserved exclusively to the Commissioner, inadequately explained, and inconsistent 
with Dr. Kidder’s records and other evidence. The ALJ also gave “little weight” to the 
opinion of the agency’s examining psychologist, Dr. Boen, determining that it was “not 
well supported,” that Knapp’s treating physicians generally found “normal mental 
functioning,” and that her mental condition improved after Dr. Boen’s exams. The ALJ 
found Knapp credible based on her work history but discounted her alleged symptoms, 
saying that they were credited “only in so far as they are consistent with the [RFC].” 
The ALJ relied instead on opinions from reviewing physicians who in 2014 and 2015 
had opined that Knapp could do sedentary work.   

                            
No. 17‐2491                                                                          Page 4 
 
                                             II 

        We review the ALJ’s decision to determine if it was supported by substantial 
evidence. 42 U.S.C. § 405(g); Johansen v. Barnhart, 314 F.3d 283, 287 (7th Cir. 2002). 
Substantial evidence is “such relevant evidence as a reasonable mind might accept as 
adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). An ALJ 
must consider the claimant’s “medical situation as a whole,” assessing the combined 
effect of the claimant’s mental and physical impairments. Barrett v. Barnhart, 355 F.3d 
1065, 1068 (7th Cir. 2004). Observations and opinions by a claimant’s treating physician 
deserve substantial consideration in the requisite analysis. See 20 C.F.R. 
§§ 404.1527(c)(2), 416.927(c)(2); Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011). 

       Knapp contends that the ALJ failed to adhere to these standards. She challenges 
the ALJ’s decision to give “little weight” to the opinion of treating physician Dr. Kidder, 
who determined that she was unable to work because of the combined effect of back 
pain, neuropathy, an overactive bladder, depression, anxiety, and attention deficit 
disorder. Knapp further argues that the ALJ erroneously discounted this opinion as a 
legal conclusion and cherry picked isolated notes from Dr. Kidder’s records without 
evaluating the totality of the information in the treatment records.   

       We agree with Knapp that the ALJ’s reasons for discounting Dr. Kidder’s 
opinion were invalid. First, the ALJ was of the mistaken view that Dr. Kidder’s opinion 
of Knapp’s ability to work was reserved to the Commissioner. The legal question 
whether a claimant qualifies for benefits is reserved, but when deciding the claimant’s 
RFC, ALJs must consider a treating physician’s view that the severity of a claimant’s 
impairments makes her unable to work. See 20 C.F.R. § 404.1527(e)(1); Garcia v. Colvin, 
741 F.3d 758, 760 (7th Cir. 2013); Bjornson v. Astrue, 671 F.3d 640, 647–48 (7th Cir. 2012); 
see also Titles II & Xvi: Med. Source Opinions on Issues Reserved to Comm’r, SSR 96‐5P, at 5 
(S.S.A. July 2, 1996) (explaining that a medical opinion that a claimant is unable to work 
“must not be disregarded”). While Dr. Kidder’s opinion that Knapp was unable to work 
was not entitled to controlling weight, it had to be considered. See SSR 96‐5P; Moss v. 
Astrue, 555 F.3d 556, 561 (7th Cir. 2009).   

       To the extent the ALJ did weigh Dr. Kidder’s opinion, he misapplied the factors 
in 20 C.F.R. §§ 404.1527(c), 416.927(c), which call for considering the length, nature, and 
extent of the treatment relationship; the opinion’s supporting explanation and 
consistency with other evidence; and any specialty of the physician. The ALJ 
emphasized Dr. Kidder’s lack of specialty in mental health but glossed over 
Dr. Kidder’s decade‐long treating relationship with Knapp, during which psychological 
No. 17‐2491                                                                         Page 5 
 
specialists like Dr. Boen registered opinions entirely consistent with Dr. Kidder’s own 
views of Knapp’s mental impairments. A critical error was the ALJ’s failure to 
acknowledge that Dr. Kidder was the only physician who treated Knapp for both her 
mental and physical ailments.   

        The ALJ criticized Dr. Kidder’s explanation for his opinion because it consisted 
of only diagnoses. But Dr. Kidder provided greater explanation in his treatment notes, 
which clarify the extent of Knapp’s limitations: recurring, serious pain in her back, hip, 
and leg; chronic ulcerative colitis that caused hospitalization; and major depression and 
anxiety. The ALJ seemed to be of the opinion that Dr. Kidder’s treatment notes 
contradict his opinion because the notes show “intact” mental exams and no joint 
swelling. In forming this view, the ALJ impermissibly plucked notes describing 
Knapp’s condition on select visits without viewing Dr. Kidder’s treatment notes in their 
totality. See Gerstner v. Berryhill, 879 F.3d 257, 262 (7th Cir. 2018). Viewed in their 
entirety, the notes reveal Dr. Kidder’s diagnoses of mental impairments and his 
recommendation of leg elevation for painful swelling.   

       Knapp next contends that the ALJ compounded the error of disregarding 
Dr. Kidder’s opinion by similarly discounting the opinion of Dr. Boen, the agency’s 
examining psychologist. Here, too, we agree with Knapp. “[D]iscounting the opinion of 
the agency’s own examining physician that the claimant is disabled … [requires] a good 
explanation for this unusual step.” Beardsley v. Colvin, 758 F.3d 834, 839 (7th Cir. 2014). 
The ALJ must explain his decision by again applying the factors set forth in 20 C.F.R. 
§§ 404.1527(c), 416.927(c). This step did not occur. 

        Dr. Boen’s most recent view was that Knapp would have difficulty concentrating 
and staying on task at work, trouble remembering work instructions, and “serious 
difficulty” in functioning occupationally, as reflected by her low GAF score. The ALJ 
determined that Dr. Boen’s assessment was not well supported by other medical 
evidence in the record. This conclusion ignores Dr. Kidder’s and other treating sources’ 
diagnoses of major depressive disorder, generalized anxiety disorder, and attention 
deficit disorder—all of which can result in trouble concentrating and remembering. 
See DSM‐V, at 64, 161, 164, 223, 225. The ALJ found Dr. Boen’s opinion unsupported to 
the extent it relied on Knapp’s subjective complaints. By necessity, however, patients’ 
self‐reports often form the basis for psychological assessments. Price v. Colvin, 794 F.3d 
836, 840 (7th Cir. 2015). The ALJ also concluded that Knapp’s mood and anxiety had 
improved since Dr. Boen’s assessments. The ALJ rooted this observation in notations 
within records from specialists at Orthopedic Northeast who treated Knapp’s back and 
No. 17‐2491                                                                     Page 6 
 
hip only. In doing so, however, the ALJ overlooked that Knapp’s depression and 
anxiety persisted after Dr. Boen’s exams, at times worsening and requiring medication 
changes. 

       The ALJ also impermissibly cherry picked from treating sources’ records when 
discounting Dr. Boen’s view based on the lack of a treating relationship, 20 C.F.R. 
§§ 404.1527(c)(2), 416.927(c)(2). According to the ALJ, treating physicians found Knapp 
to have “more normal mental functioning,” and Dr. Kidder “usually” found her mental 
status to be “in the normal range.” The record shows otherwise. Specifically, Dr. Kidder 
referred Knapp for additional mental health services and never changed his diagnoses 
of depression, anxiety, and attention deficit disorder. 

       Nor does the record show that the ALJ gave sound reasons for assigning “little 
weight” to Dr. Boen’s GAF scores. Although another metric has replaced the GAF, the 
agency still considers these scores as relevant, medical‐opinion evidence. See Soc. Sec. 
Admin., Administrative Message 13066 (July 22, 2013); Gerstner, 879 F.3d at 263 n.1. The 
ALJ discounted the GAF scores saying they captured just a “snapshot” and were 
subjective. But the ALJ was not permitted, without referring to medical evidence or 
ordering additional testing, to reject Dr. Boen’s GAF ratings. See Browning v. Colvin, 
766 F.3d 702, 705 (7th Cir. 2014); see also 20 C.F.R. §§ 404.1519a(b)(3), 416.919a(b)(3) 
(noting that additional examination may be required when a claimant’s medical sources 
do not include specialized medical evidence necessary for informed disability 
determination). Furthermore, the ALJ’s critique overlooks the consistency of Knapp’s 
GAF scores indicating serious difficulty functioning at work. Starting with Knapp’s first 
GAF rating by a clinical psychologist in 2009, she has been rated six times and never 
scored above 50.   

       We further agree with Knapp that the ALJ failed to assess the combined effect of 
her mental and physical impairments. See Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 
2009); Barrett, 355 F.3d at 1068. Although finding Knapp capable of seated work, 
remembering straightforward procedures, and completing simple tasks, the ALJ 
assessed her physical and mental limitations separately, without evaluating, as our case 
law requires, how her impairments interact with each other. See Barrett, 355 F.3d at 
1068. Even if any one of Knapp’s impairments is not itself disabling, the record before 
the ALJ shows that their combined interaction would make it more difficult for her to 
perform simple tasks while seated for long periods: Knapp experienced pain and 
discomfort from extended sitting, and when not in pain, struggled to concentrate 
enough to complete even simple tasks like taking pills and doing laundry. And because 
No. 17‐2491                                                                           Page 7 
 
a vocational expert testified that an employee who must rest more than 10% of a 
workday would be unemployable, the ALJ should have assessed whether Knapp could 
work full‐time despite the total breaks she would need to address her memory and 
concentration deficiencies, colitis and incontinence, and limitations sitting for sustained 
periods.   

       Finally, the record shows that the ALJ erroneously discredited Knapp’s own 
account of her physical and mental limitations by drawing unwarranted inferences 
from her work history and failure to seek better mental health treatment. The ALJ 
concluded that Knapp’s alleged symptoms were undermined by her work after 
chemotherapy, while simultaneously finding Knapp trustworthy because of her good 
work history. See Stark v. Colvin, 813 F.3d 684, 689 (7th Cir. 2016). Regularly working 
while impaired does not disprove a person’s limitations, however. Pierce v. Colvin, 
739 F.3d 1046, 1051 (7th Cir. 2014). The ALJ also disbelieved Knapp’s testimony 
regarding the extent of her concentration problems, suggesting she would have 
complained to Dr. Kidder about her prescription for attention deficit disorder if her 
concentration were as bad as she alleged. While not raising this concern to Dr. Kidder, 
the record clearly shows that Knapp brought this issue to the attention of staff at the 
Northeastern Center. Furthermore, the ALJ was not permitted to discredit Knapp’s 
alleged limits without affording her an opportunity to address this discrepancy at the 
hearing. See Shauger v. Astrue, 675 F.3d 690, 696 (7th Cir. 2012); Craft v. Astrue, 539 F.3d 
668, 679 (7th Cir. 2008). Lastly, the ALJ said Knapp’s lack of therapy undermined her 
allegation of disabling depression, without considering whether her mental illness 
contributed to her irregular attendance at therapy. See Kangail v. Barnhart, 454 F.3d 627, 
630–31 (7th Cir. 2006). 

                                             III 

        Substantial evidence does not support the ALJ’s determination that Knapp is not 
disabled. The ALJ effectively disregarded the complementary and reinforcing opinions 
of Knapp’s treating physician and the agency’s examining psychologist, while also 
failing to view the record in its entirety when assessing Knapp’s limitations. 
Accordingly, we VACATE and REMAND for further proceedings consistent with this 
order.